DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

	Summary of Remarks (@ response page labeled 9): “However, Sharma is silent with regard to detecting that a problem has arisen in the video camera. Sharma relates to detecting movement of a video camera but not to detecting that a problem has arisen in the video camera. As such, Sharma fails to teach or suggest that the server is configured to compare the visible image data in a time series manner so as to detect that a problem has arisen in one of the imaging devices, as claimed. Therefore, Johnson, Dube and Sharma do not teach all the limitations of amended claim 21.”

	Examiner’s Response: As this is directed to the amendment which is not being entered, this will not be further addressed herein.


filter provided over the NIR sensor and therefore with no blocking of NIR from the NIR sensor, as claimed. To the contrary, Iwasaki teaches that the band-pass filter transmits a specific band of wavelengths and cuts off all other infrared light (paragraph 0145). In all the embodiments of Iwasaki, the specific wavelength IRS reaches the IR sensor and all other infrared light is cut off.  Therefore, the combination of Johnson, Dube, Lange and Iwasaki does not teach all of the limitations of amended claim 31.”

	Examiner’s Response: As this is directed to the amendment which is not being entered, this will not be further addressed herein.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662